EXHIBIT 10.21

AMENDMENT ONE

to the

MATTEL, INC. PERSONAL INVESTMENT PLAN

THIS AMENDMENT ONE (this “Amendment”) is executed this 17th day of December,
2013, by Mattel, Inc. (the “Company”).

Statement of Purpose

The Company maintains the Mattel, Inc. Personal Investment Plan (the “Plan”) as
amended and restated effective as of January 1, 2013. The Company desires to
amend the Plan to (i) define the term “spouse,” (ii) clarify certain withdrawal
options from the Roth Account, (iii) clarify how forfeitures may be used under
the Plan, and (iv) set forth the statute of limitations for claims, and the
Plan’s right of recovery for overpayments. In Article XVI of the Plan, the
Company has reserved the right to amend the Plan in whole or in part.

NOW, THEREFORE, the Company does hereby declare that the Plan is amended
effective as of January 1, 2013, unless otherwise specifically stated herein, as
follows:

1. The following new Section 2.39A shall be added to Article II Definitions to
add a definition of “spouse,” and all references in the Plan to a “spouse” shall
be deemed to refer to this definition effective as of September 16, 2013:

“2.39A     Spouse.

“Spouse” means the person to whom the Participant is legally married under the
laws of any state, territory or possession of the United States or of any
foreign country including a same-sex spouse or common law spouse if permitted
under state law.”

2. Section 8.6(i) shall be deleted in its entirety and replaced with the
following:

“(i) Withdrawal for Participant in the Uniformed Services. During any period the
Participant is performing service in the uniformed services described in Code
Section 3401(h)(2)(A), such Participant shall be eligible to elect to receive a
withdrawal from the Participant’s Before-Tax Contributions Account or Roth
Contribution Account prior to attaining age 59 1⁄2. Such distribution shall be
limited to the amount credited to the Participant’s Before-Tax Contributions
Account plus the Participant’s Roth Contributions Account minus any earnings
credited to such accounts after December 31, 1988. If a Participant elects to
receive a distribution in accordance with this subparagraph, the Participant may
not make Before-Tax Contributions, Roth Contributions or After-Tax Contributions
during the 6-month period beginning on the date of distribution.”



--------------------------------------------------------------------------------

3. The first sentence of Section 8.14 shall be revised to read as follows:

“Amounts forfeited in accordance with Section 8.5(d) shall be applied as soon as
possible to reduce future Company Contributions and Company Matching
Contributions, to pay Plan expenses, or to make corrective contributions and
earnings to the Plan to the extent that such contributions are not qualified
non-elective contributions.”

4. The following new Section 9.19 shall be added to the Plan:

“9.19     Right of Recovery for Overpayment or Payment Made in Error.

If the Plan erroneously makes distributions or other payments that exceed the
amount to which a Participant or Beneficiary is entitled at any time under the
Plan, the Plan shall have the right to recover the excess amount from any
persons to, or for, or with respect to whom such excess payments were made. As a
condition of receiving benefits under the Plan, each Participant agrees and
understands that they have an obligation to pay to the Plan any payments that
exceed the amount to which the Participant is entitled. The Plan has an
equitable lien on the amount paid in excess of the amount to which a Participant
is entitled, and the equitable lien shall also attach to any money or property
that is obtained with amounts paid in excess of the amount to which a
participant is entitled. The recovery of excess payments may also include a
reduction of future benefit payments available to the Participant or Beneficiary
under the Plan. The Plan’s right to recover excess payments includes the right
to initiate legal action. If the Plan takes legal action to enforce its right to
reimbursement of excess payments, the Plan shall be entitled to recover its
attorneys’ fee and costs.”

5. The following sentence shall be added to the end of Section 13.3:

“After exhausting the remedies and procedures detailed in this Section 13.3 for
a review of claims, a Participant may elect to file a legal claim for action in
federal court. A Participant must take all legal action pertaining to a claim
within one (1) year after the date the Committee has made a final determination
of the claim in accordance with the applicable claims review procedures in this
Section 13.3.”

6. Except as expressly or by necessary implication amended hereby, the Plan
shall continue in full force and effect.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as of
the day and year first above written.

 

MATTEL INC. By:  

/s/ Alan Kaye

  Alan Kaye   Executive Vice President   Chief Human Resources Officer